IN THE SUPREME COURT OF THE STATE OF NEVADA


                    ASHLY SLOAN-BRINKLEY,                                No. 83083
                                     Appellant,
                                 vs.
                    AMAL SRIVASTAVA,                                          FILE
                                     Respondent.
                                                                              JAN 2 4 2022




                                         ORDER DISMISSING APPEAL

                               Cause appearing, appellant's motion for a voluntary dismissal
                    of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                               It is so ORDERED.


                                                             CLERK OF THE SUPREME CouRT
                                                             ELIZABETH A. ROW

                                                             BY:


                    cc:   Hon. Sandra A. Unsworth, District Judge, Family Court Division
                          Margaret M. Crowley, Settlement Judge
                          Woodburn & Wedge
                          Kathleen T. Breckenridge
                          Viloria, Oliphant, Oster & Aman L.L.P.
                          Washoe District Court Clerk




 Sl1PREME COUR I.
       or
     NEVADA



CLERK'S ORDER

                                                                                       - 0 32 2